DETAILED ACTION
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is filed in response to Applicant’s arguments and amendment dated August 5, 2022.  Claims 1, 6, 7, 16, and 18 are currently amended and claims 1-20 remain pending in the application and have been fully considered by Examiner.    
	In view of Applicant’s amendment and Remarks, the 35 USC 101 rejections are withdrawn.
Applicant's arguments with respect to the prior art rejections have been considered, but are moot and/or not persuasive, as detailed below in the Prior Art Argument - Rejections section.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Prior Art Arguments – Rejections
Applicant’s arguments have been fully considered by Examiner, but they are moot and/or not persuasive, as follows:

With respect to claim 1, Applicant’s arguments are moot in view of the new grounds of rejection presented herein.  Please see the Claim Rejections -- 35 USC 103 section below for details.

With respect to claim 6, Applicant’s arguments are moot in view of the new grounds of rejection presented herein.  Please see the Claim Rejections -- 35 USC 103 section below for details.

With respect to claim 16, Applicant argues that Nguyen does not teach “forming hierarchical clusters in the edit graph data structure; summarizing edit information at a hierarchical cluster level” because “Nguyen does not even mention ‘hierarchical cluster’. Nor has Nguyen been mapped to the discussion of a hierarchical cluster example given in the specification at [00145]-[00146].”1  In response, Examiner first notes that claims must be “given their broadest reasonable interpretation consistent with the specification.” Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005).  Although claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation in light of the specification.).   In view of this standard, Examiner directs Applicant’s attention to Fig. 4 and p. 71 of Nguyen which teaches that a Groum is model with nodes connected by directed edges, i.e. “hierarchical clusters in the edit graph data structure.” 
Furthermore, “summarizing edit information at a hierarchical cluster level” is an inherent feature of GrouMiner, which is explicitly used in the technique of Nguyen (see the non-final rejection at p. 24 and Nguyen at p. 73 and p. 75.)  The details of GrouMiner are presented in T. T. Nguyen, H. A. Nguyen, N. H. Pham, J. M. Al-Kofahi, and T. N. Nguyen, “Graph-based Mining of Multiple Object Usage Patterns,” in ESEC/FSE ’09. ACM Press, 2009 at p. 385, “Our algorithm extracts groum from a portion of code of interest in the following steps: 1) Parse it into an AST, 2) Extract the action and control nodes with their partial usage orders from the AST into a temporary groum [summarized edit information at a hierarchical level], and 3) Identify data dependencies and total usage orders between the nodes to build the final groum for the usage of all objects in the code portion. Step 1 is provided by the AST API from Eclipse.” (Emphasis added). To further clarify, the code is parsed into an AST, which as a tree is hierarchical. Thus the extracted information presented as the “temporary groum” reads on “summarized edit information at a hierarchical level.”
With respect to claim 8, Applicant appears to make the same argument as made with respect to claim 8, which is not persuasive as detailed above.

With respect to claim 13, Applicant argues “The claim 13 rejection does not address the limitation of ‘at least five multi-entry-point temporal edit patterns.’ Cited Table I shows a ‘Mined Patterns’ count but does not specify how many (if any) of those patterns are multi-entry-point patterns.”2  In response, Examiner first notes that claims must be “given their broadest reasonable interpretation consistent with the specification.” Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005).  Although claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation in light of the specification.).  In view of this standard, Examiner directs Applicant’s attention to p. 71 of Nguyen, which teaches “A pattern contains the usage of the classes (via variables), methods (via method calls), and control structures (e.g. while, if), with specific orders and inter-dependencies. A pattern could be a composite one built from multiple subpatterns. The patterns could be interleaved with each other.” Without claiming any particular details of an “entry-point,” the usage for classes, methods, and control structures, each read on “entry-points.” Thus, the patterns of Nguyen constitute “multi-entry-point temporal edit patterns,” as claimed.

Examiner suggests amending claim 13 to clarify the meaning of “multi-entry-point temporal edit pattern.”

With respect to claim 18, Applicant argues “The Nguyen parameter Pr(P) represents the popularity of pattern P. But the parameter in claim 18 is a transform parameter, as emphasized by amendment above; see also specification [00117]. These are very different kinds of parameters. Nguyen also says nothing about inferring the parameter Pr(P).”3 In response, Examiner first notes that claims must be “given their broadest reasonable interpretation consistent with the specification.” Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005).  Although claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation in light of the specification.).  In view of this standard, Examiner notes that the patterns P of Nguyen are used for code completion, i.e. code transformation. Thus the parameter Pr(P) constitutes a “transform parameter,” as claimed.
Examiner suggests amending claim 13 to clarify the meaning of a “transform parameter.”

With respect to claim 19, Applicant argues “A ranked list of patterns is not a ranked list of recommendation presentation mechanisms. Attention is respectfully directed to specification [0069]-[0070] for examples of some user interface recommendation presentation mechanisms and how they may relate to a confidence score.”4   In response, Examiner first notes that claims must be “given their broadest reasonable interpretation consistent with the specification.” Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005).  Although claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation in light of the specification.).  In view of this standard, a ranked list of patterns, as taught in Nguyen reads on “a recommendation presentation mechanism,” as claimed, because the purpose of ranking is to recommend the most applicable patterns.
Examiner suggests amending claim 13 to incorporate the details in Applicant’s specification at [0069-70].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. “Graph-Based Pattern-Oriented, Context-Sensitive Source Code Completion” (hereinafter Nguyen) in view of Cimadamore et al. 20160299831 (hereinafter Cimadamore).

	With respect to claim 1, Nguyen discloses A computing system configured to recognize an automatable edit sequence, the system comprising: a digital memory; a processor in operable communication with the digital memory, the processor configured to perform editing automation steps (e.g., p. 69, This paper introduces GraPacc, a graph-based, patternoriented, context-sensitive code completion method and tool that performs code completion based on a collected database of API usage patterns; p. 75, This section presents our experimental studies to evaluate GraPacc’s accuracy in code completion. GraPacc is realized as an Eclipse plug-in. All experiments were carried out on a machine with CPU AMD Phenom II 3.0 GHz, 8GB RAM.) including (a) receiving an edit sequence representing contiguous edits of a document in a tool, including temporal data and spatial data for each edit (e.g., Figs. 1 and 3 and associated text, e.g., p. 69, GraPacc extracts the context-sensitive features from the code under editing [edit sequence], e.g. the API elements being on focus or under modification and their relations to other code elements; p. 71, A pattern contains the usage of the classes (via variables), methods (via method calls), and control structures (e.g. while, if), with specific orders and inter-dependencies.... A query is a code fragment under editing [edit sequence], i.e. a sequence of textual tokens written in a programming language.... We developed a graph-based model, called Groum [5] to represent object usage patterns. GraPacc uses Groum to represent API usage patterns and queries as follows; see also Section IV. Query Processing and Feature Extraction at pp. 72-73 for further details on queries [edit sequence].), (b) building an edit graph data structure from the edit sequence using the temporal data and spatial data (Id., particularly, We developed a graph-based model, called Groum [5] to represent object usage patterns. GraPacc uses Groum to represent API usage patterns and queries [edit sequence] as follows.), (c) matching at least a portion of the edit graph data structure to a temporal edit pattern in an automatable edit sequences library (e.g., Figs. 1-5 and associated text, e.g., p. 69, GraPacc extracts the context-sensitive features from the code under editing, e.g. the API elements being on focus or under modification and their relations to other code elements. The features are then used to search and rank the patterns that are best matched with the current code.... A formulation and algorithms for graph-based feature extracting, searching and ranking of API usage patterns that are best matched with the context of the current code; p. 71, GraPacc... takes as an input a database of usage patterns [temporal edit pattern in an automatable edit sequences library] and completes the code under editing based on its context and those patterns; p. 73,  Each pattern is stored as a Groum.... The core step is to compute the relevance degrees of the candidate patterns to that query based on the features and context-sensitive factors/weights computed from the query; p. 74, the relevance measurement between P and Q is based on the weighted maximum bi-partite matching; see also section V. Pattern Managing, Searching and Ranking at pp. 73-74.), and (d) proactively leveraging the temporal edit pattern in the tool [by performing at least one of the following: a quick action which is not a code completion, a refactoring in a source code, renaming an item in the source code, or deleting a variable and its usages in the source code] (e.g., Figs. 1-5 and associated text, e.g., p. 69, This paper introduces GraPacc, a graph-based, pattern-oriented, context-sensitive code completion method and tool that performs code completion based on a collected database of API usage patterns.).
	Nguyen does not appear to disclose by performing at least one of the following: a quick action which is not a code completion, a refactoring in a source code, renaming an item in the source code, or deleting a variable and its usages in the source code. However, this is taught in analogous art, Cimadamore (e.g., Figs. 1, 4-5, and 8-9 along with associated text, e.g., [0021] In the depicted embodiment, the CAT 120 may examine the original source code 110 in an attempt to match a set of patterns ... that indicate possible combinations of multiple refactoring opportunities, e.g., including combinations that involve the use of target typing; [0045], In at least one embodiment, the CAT (e.g., the built-in refactoring analyzer 458 and/or plug-in 470) may invoke the code generator to obtain one or more versions of executable code 464 corresponding to various refactoring options; [0059] As indicated in element 904, the CAT may identify one or more refactoring candidate sections of the code. Various patterns ... indicative of specific refactoring opportunities available in one or more versions of the programming language of the source code is written may be used in different implementations to identify the candidate sections.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Nguyen with the refactoring invention of Cimadamore because “as the sophistication of the enhancements and new features of the language increases, and multiple related code transformations that could impact each other in subtle ways become feasible, identifying which particular refactoring opportunities can be implemented may become a non-trivial task,” as suggested by Cimadamore (see [0002]).  

	With respect to claim 2, Nguyen also discloses wherein the temporal edit pattern represents multiple edit sequence patterns, and the temporal edit pattern has at least two entry points corresponding respectively to different edit sequence patterns of the temporal edit pattern (e.g., p. 71, e.g., Fig. 1 and associated text, e.g., A pattern could be a composite one built from multiple subpatterns. The patterns could be interleaved with each other; see also p. 71 Interleaving Patterns.).

	With respect to claim 3, Nguyen also discloses wherein the document contains source code, and the temporal edit pattern represents at least one of the following: [a snippet insertion;] an item completion; [a quick action; or a variable condition] (e.g., Figs. 1-4 and 7 associated text, e.g., [0069], This paper introduces GraPacc, a graph-based, patternoriented, context-sensitive code completion method and tool that performs code completion based on a collected database of API usage patterns.).

	With respect to claim 4, Nguyen also discloses wherein the document contains source code, and the temporal edit pattern represents at least one of the following: a refactoring; or a renaming (e.g., Figs. 1-4 and 7 along with associated text, e.g., p. 75, to avoid accidental duplicate names in P [temporal edit pattern] with those in Q as the code is filled in at the next step, for all nodes that are not matched and not renamed, if they have the same names with any nodes in Q, they are renamed with new indexes being added.). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Cimadamore, as applied to claim 1, and further in view of Hammontree et al. 20140282387 (hereinafter Hammontree).
	
	With respect to claim 5, Nguyen also discloses wherein the document contains source code, the tool includes a user interface, and leveraging the temporal edit pattern in the tool includes the user interface displaying a [diff view] inline with at least a portion of the source code, the [diff view] representing a result of applying the temporal edit pattern automatically to the source code portion or to a copy of the source code portion (e.g., Figs 1-4 and 7 along with associated text, e.g., p. 69, This paper introduces GraPacc, a graph-based, pattern-oriented, context-sensitive code completion method and tool that performs code completion; p. 75, GraPacc is realized as an Eclipse plug-in; see also p. 70, For example, if a developer finishes the first two lines in Figure 1, a pattern-oriented code completion tool should recognize that (s)he is using two SWT variables of types Display and Shell, which belong to the window creation pattern. Then, it could predict that (s)he intends to create a window, and fill in the remaining part of the pattern (lines 9-15); p. 71, The character denotes the editing cursor where a developer invokes the code completion tool during programming; seen also pp. 74-75, section VI. Pattern-Oriented Code Completion.).
	Although Nguyen does not explicitly disclose diff view, this is taught in analogous art, Hammontree (e.g., [0072] In some embodiments the editor 120 shows a diff view of the document as the user performs the edits.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Hammontree because it “allows the user to appreciate the changes that have been made to the document,” as suggested by Hammontree (see [0072]).  

Claims 6-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. “Graph-Based Pattern-Oriented, Context-Sensitive Source Code Completion” (hereinafter Nguyen) in view of Esbensen et al. 20110314446 (hereinafter Esbensen)

	With respect to claim 6, Nguyen discloses A method for recognizing an automatable edit sequence, comprising: 
	receiving an edit sequence representing contiguous edits of a source code document in a tool, including receiving temporal data and spatial data for each edit,  the source code document including a source code (e.g., Figs. 1 and 3 and associated text, e.g., p. 69, GraPacc extracts the context-sensitive features from the code under editing [edit sequence], e.g. the API elements being on focus or under modification and their relations to other code elements; p. 71, A pattern contains the usage of the classes (via variables), methods (via method calls), and control structures (e.g. while, if), with specific orders and inter-dependencies.... A query is a code fragment under editing [edit sequence], i.e. a sequence of textual tokens written in a programming language.... We developed a graph-based model, called Groum [5] to represent object usage patterns. GraPacc uses Groum to represent API usage patterns and queries as follows; see also Section IV. Query Processing and Feature Extraction at pp. 72-73 for further details on queries [edit sequence].); 
	building an edit graph data structure from the edit sequence using the temporal data and spatial data (Id., particularly, We developed a graph-based model, called Groum [5] to represent object usage patterns. GraPacc uses Groum to represent API usage patterns and queries [edit sequence] as follows.); 
	matching at least a portion of the edit graph data structure to a first temporal edit pattern in an automatable edit sequences library (e.g., Figs. 1-5 and associated text, e.g., p. 69, GraPacc extracts the context-sensitive features from the code under editing, e.g. the API elements being on focus or under modification and their relations to other code elements. The features are then used to search and rank the patterns that are best matched with the current code.... A formulation and algorithms for graph-based feature extracting, searching and ranking of API usage patterns that are best matched with the context of the current code; p. 71, GraPacc... takes as an input a database of usage patterns [temporal edit pattern in an automatable edit sequences library] and completes the code under editing based on its context and those patterns; p. 74, the relevance measurement between P and Q is based on the weighted maximum bi-partite matching; see also section V. Pattern Managing, Searching and Ranking at pp. 73-74.); and 
	proactively leveraging the first temporal edit pattern in the tool [by at least one of the following: offering to automatically repeat at least a portion of the edit sequence at a different location in the source code document; offering to automatically repeat the edit sequence at target locations in the source code document, the target locations designated in an anchor target list; displaying a result of automatically repeating the edit sequence to a copy of a different portion of the source code at the different location in the source code document, automatically repeating at least a portion of the edit sequence at the different location in the source code document; or automatically repeating the edit sequence at target locations in the source code document, the target locations designated in an anchor target list] (e.g., Figs. 1-5 and associated text, e.g., p. 69, This paper introduces GraPacc, a graph-based, pattern-oriented, context-sensitive code completion method and tool that performs code completion based on a collected database of API usage patterns.).
	Nguyen does not appear to disclose by at least one of the following: offering to automatically repeat at least a portion of the edit sequence at a different location in the source code document; offering to automatically repeat the edit sequence at target locations in the source code document, the target locations designated in an anchor target list; displaying a result of automatically repeating the edit sequence to a copy of a different portion of the source code at the different location in the source code document, automatically repeating at least a portion of the edit sequence at the different location in the source code document; or automatically repeating the edit sequence at target locations in the source code document, the target locations designated in an anchor target list. However, this is taught in analogous art Esbensen (e.g., Figs. 1, particularly A1 Please cursor just after text snippet [edit sequence], A2 enter text indicating...a number of times to repeat text, A4 Execute smart copy/past to provide multiple modified program code snippets [automatically repeating at least a portion of the edit sequence at the different location in the source code document], and Fig. 2 along with associated text, e.g., [0032], In this example, the "Smart Copy" command automatically causes the four lines of snippet text to be copied and pasted three times [automatically repeating at least a portion of the edit sequence at the different location in the source code document]; [0037] In a further aspect, according to specific embodiments, the new modified text is pasted starting on the line where the cursor is; see also [0022]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Nguyen with the invention of Esbensen because it “improves efficiency and accuracy of writing computer source code,” as suggested by Esbensen (see [0017]).  

	With respect to claim 7, Nguyen also discloses wherein leveraging the first temporal edit pattern in the tool includes at least one of the following: offering to automatically continue at least a portion of the edit sequence at a current location in the source code document; [displaying a result of automatically repeating the edit sequence to a copy of a different portion of the source code at the different location in the source code document;] (e.g., Figs. 1-4 and associated text, e.g., p. 74, If the user chooses a pattern P in the recommended list, GraPacc will complete the code in the query Q according to pattern P.) automatically continuing at least a portion of the edit sequence at the current location in the source code document (Id.).

	With respect to claim 8, Nguyen also discloses generating the first temporal edit pattern (e.g., Fig. 1-4 and associated text, e.g., p. 75, We then used our pattern mining tool, GrouMiner [5], to collect API patterns of Java Utility from a set of 4 Java projects), the generating comprising: 
	building a multi-session edit graph data structure (e.g., Figs. 1-4 and associated text, e.g., p. 71, We developed a graph-based model, called Groum [5] to represent object usage patterns; p. 73, The patterns can be automatically imported from the mining results of the pattern mining tool, GrouMiner [5]....Each pattern is stored as a Groum [edit graph data structure] along with a textual template code fragment [5]; particularly, to collect API patterns of Java Utility from a set of 4 Java projects [multi-session].); 
	forming hierarchical clusters in the multi-session edit graph data structure (e.g., Fig. 4, particularly the nodes connected with directed edges [hierarchical clusters in the edit graph data structure], and associated text, e.g., p. 71, A Groum is a graph-based model, in which the nodes represent actions (i.e. method calls), data (i.e. objects/variables), and control points (i.e. branching points of control structures such as if, while, for, etc). The edges represent the control and data dependencies between the nodes. Labels of the nodes are built from the corresponding names of classes/methods/control structures....Figure 4 illustrates the usage patterns in Section II as Groum models.); 	
	summarizing edit information at a hierarchical cluster level (e.g., Figs. 1-4 and associated text, e.g., p. 73, The patterns can be automatically imported from the mining results of the pattern mining tool, GrouMiner [5]....Each pattern is stored as a Groum along with a textual template code fragment [5]; p. 75, We then used our pattern mining tool, GrouMiner [5], to collect API patterns of Java Utility from a set of 4 Java projects [summarizing edit information at a hierarchical cluster level] 5, which were used as the tool’s knowledge (Table I).); and 
	mining summarized edit information to produce the first temporal edit pattern (e.g., Figs. 1-4 and associated text, e.g., p. 73, The patterns can be automatically imported from the mining results of the pattern mining tool, GrouMiner [5]; p. 75, We then used our pattern mining tool, GrouMiner [5], to collect API patterns of Java Utility from a set of 4 Java projects [mining summarized edit information to produce a first temporal edit pattern] 6, which were used as the tool’s knowledge (Table I).).

	With respect to claim 10, Nguyen also discloses wherein leveraging the first temporal edit pattern in the tool includes at least one of the following: [recommending a refactoring subtool for use in the source code document; recommending an automation subtool for use in the source code document; recommending a set of automation subtools for use in the source code document; actuating a refactoring subtool in the source code document;] actuating an automation subtool in the source code document; or actuating a set of automation subtools in the source code document (e.g., Figs. 1-4 and associated text, e.g., p. 74, If the user chooses a pattern P in the recommended list, GraPacc will complete the code in the query Q according to pattern P; see also p. 75, GraPacc is realized as an Eclipse plug-in.).

	With respect to claim 11, Nguyen also discloses wherein the first temporal edit pattern has multiple entry points, and matching comprises matching the portion of the edit graph data structure to an entry point (e.g., Figs. 1- 7 along with associated text, e.g., p. 74, GraPacc first determines that the two Button.new nodes, the two FormData.new nodes, the two Button nodes, and the two FormData nodes in the two Groums are respectively matched.... GraPacc performs code matching on Q and P on their Groums, i.e. for each node v in P, it determines the best matched node u in Q (Figure 6). To do so, it retrieves two sets of features F(u) and F(v) corresponding to the paths through u and v, respectively. It then runs a weighted bipartite matching algorithm with the weights being measured via relevance function (line 5).... For example, while matching the Groums for Q in Figure 5 and for P in Figure 4c, it determines that Button.new, FormData.new, Button, and FormData have matches.).

	With respect to claim 12, Nguyen also discloses wherein leveraging the first temporal edit pattern in the tool stays within a current editing workflow (e.g., Figs. 1-4 and associated text, e.g., p. 69, The features are then used to search and rank the patterns that are best matched with the current code. When a pattern is chosen by a user, GraPacc will fill in the code based on that pattern with proper replacements of program elements in the current context of the program; p. 74, If the user chooses a pattern P in the recommended list, GraPacc will complete the code in the query Q according to pattern P; p. 75, This section presents our experimental studies to evaluate GraPacc’s accuracy in code completion. GraPacc is realized as an Eclipse plug-in.).

	With respect to claim 13, Nguyen also discloses wherein the automatable edit sequences library includes at least twenty temporal edit patterns produced automatically from summarized edit information, including at least five multi-entry-point temporal edit patterns (e.g., Figs. 1-4 and associated text, e.g., p. 73, The patterns can be automatically imported from the mining results of the pattern mining tool, GrouMiner [5]; p. 75, We then used our pattern mining tool, GrouMiner [5], to collect API patterns of Java Utility from a set of 4 Java projects [temporal edit patterns produced automatically from summarized edit information] 7, which were used as the tool’s knowledge (Table I); 
    PNG
    media_image1.png
    155
    471
    media_image1.png
    Greyscale
).

	With respect to claim 14, Nguyen also discloses wherein matching the portion of the edit graph data structure to the first temporal edit pattern includes selecting the first temporal edit pattern based on an optimality criterion (e.g., Figs. 1-7 and associated text, e.g., p. 73, Each pattern is stored as a Groum.... Another crucial task is to search and rank a list of relevant patterns for the code under editing (i.e. a query). The core step is to compute the relevance degrees of the candidate patterns to that query based on the features and context-sensitive factors/weights computed from the query; p. 74, the relevance measurement between P and Q is based on the weighted maximum bi-partite matching; see also the entirety of section V. Pattern Managing, Searching, Ranking at pp. 73-74.).

	With respect to claim 15, Nguyen also discloses wherein leveraging the first temporal edit pattern in the tool incudes configuring an automation subtool and then actuating the automation subtool in the source code document (e.g., Figs. 1-4 and associated text, e.g., p. 74, If the user chooses a pattern P in the recommended list, GraPacc will complete the code in the query Q according to pattern P; see also p. 75, GraPacc is realized as an Eclipse plug-in.).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Esbensen, as applied to claim 6 above, and further in view of Bruch et al. “Learning from Examples to Improve Code Completion Systems” (hereinafter Bruch).

With respect to claim 9, Nguyen in view of Esbensen does not appear to disclose ascertaining that the first temporal edit pattern has been a contiguous predecessor of a second temporal edit pattern; and in response to the ascertaining, proactively leveraging the second temporal edit pattern in the tool after proactively leveraging the first temporal edit pattern in the tool.  However, this is taught in analogous art, Bruch (e.g., Fig. 1 and associated text, e.g., pp. 214-215, An association rule based code completion. Association rule mining is a machine learning technique for finding interesting associations among items in the data. The problem of mining association rules is to find all rules A → B that associate one set of items with another set.... Consider the introductory example of using a Text widget again. The data mining process of association rules may identify two different usages: 1) Object creation which involves a constructor call and calls to several setter methods like setText(), and 2) object interrogation, when the object is queried for its state by calling getters like getText(). An association rule would be then “If a new instance of Text is created, recommend setText()”. Another rule would be “If in Dialog.close(), recommend getText()”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of Bruch because it is “highly reliable,” as suggested by Bruch (see p. 218).  

Claims 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Zang et al. 20160188301 (hereinafter Zang).

	With respect to claim 16, Nguyen discloses A computer-readable storage device configured with data and instructions which upon execution by a processor cause a [cloud] computing system to perform a method for recognizing an automatable edit sequence, the method comprising (e.g., p. 69, This paper introduces GraPacc, a graph-based, patternoriented, context-sensitive code completion method and tool that performs code completion based on a collected database of API usage patterns; p. 75, This section presents our experimental studies to evaluate GraPacc’s accuracy in code completion. GraPacc is realized as an Eclipse plug-in. All experiments were carried out on a machine with CPU AMD Phenom II 3.0 GHz, 8GB RAM.): 
	receiving an edit sequence representing contiguous edits of a source code document, including receiving temporal data and spatial data for each edit (e.g., Figs. 1-4 and associated text, e.g., p. 71, A pattern contains the usage of the classes (via variables), methods (via method calls), and control structures (e.g. while, if), with specific orders and inter-dependencies.... We developed a graph-based model, called Groum [5] to represent object usage patterns. GraPacc uses Groum to represent API usage patterns and queries as follows; p. 73, The patterns can be automatically imported from the mining results of the pattern mining tool, GrouMiner [5]....Each pattern is stored as a Groum along with a textual template code fragment [5]; p. 75, We then used our pattern mining tool, GrouMiner [5], to collect API patterns of Java Utility from a set of 4 Java projects [edit sequence representing contiguous edits of a source code document, including receiving temporal data and spatial data for each edit], which were used as the tool’s knowledge (Table I).); 
	building an edit graph data structure from the edit sequence using the temporal data and the spatial data (e.g., Figs. 1-4 and associated text, e.g., p. 71, We developed a graph-based model, called Groum [5] to represent object usage patterns; p. 73, The patterns can be automatically imported from the mining results of the pattern mining tool, GrouMiner [5]....Each pattern is stored as a Groum along with a textual template code fragment [5]; p. 75, We then used our pattern mining tool, GrouMiner [5], to collect API patterns of Java Utility from a set of 4 Java projects [building an edit graph data structure from the edit sequence using the temporal data and spatial data], which were used as the tool’s knowledge (Table I).); 
	forming hierarchical clusters in the edit graph data structure (e.g., Fig. 4, particularly the nodes connected with directed edges [hierarchical clusters in the edit graph data structure], and associated text, e.g., p. 71, A Groum is a graph-based model, in which the nodes represent actions (i.e. method calls), data (i.e. objects/variables), and control points (i.e. branching points of control structures such as if, while, for, etc). The edges represent the control and data dependencies between the nodes. Labels of the nodes are built from the corresponding names of classes/methods/control structures....Figure 4 illustrates the usage patterns in Section II as Groum models.); 
	summarizing edit information at a hierarchical cluster level (e.g., Figs. 1-4 and associated text, e.g., p. 73, The patterns can be automatically imported from the mining results of the pattern mining tool, GrouMiner [5]....Each pattern is stored as a Groum along with a textual template code fragment [5]; p. 75, We then used our pattern mining tool, GrouMiner [5], to collect API patterns of Java Utility from a set of 4 Java projects [summarizing edit information at a hierarchical cluster level] 8, which were used as the tool’s knowledge (Table I).); 
	mining the summarized edit information to produce a first temporal edit pattern (e.g., Figs. 1-4 and associated text, e.g., p. 73, The patterns can be automatically imported from the mining results of the pattern mining tool, GrouMiner [5]; p. 75, We then used our pattern mining tool, GrouMiner [5], to collect API patterns of Java Utility from a set of 4 Java projects [mining summarized edit information to produce a first temporal edit pattern] 9, which were used as the tool’s knowledge (Table I).); 
	placing the first temporal edit pattern in an automatable edit sequences library (Id.; see also p. 71, GraPacc... takes as an input a database of usage patterns.); and 
	providing an interface to the automatable edit sequences library for proactively leveraging the first temporal edit pattern e.g., Figs. 1-4 and associated text, e.g., p. 73, The patterns can be automatically imported from the mining results of the pattern mining tool, GrouMiner [5]; p. 75, We then used our pattern mining tool, GrouMiner [5], to collect API patterns of Java Utility from a set of 4 Java projects, which were used as the tool’s knowledge (Table I); see also [0069], This paper introduces GraPacc, a graph-based, patternoriented, context-sensitive code completion method and tool that performs code completion based on a collected database of API usage patterns.).
	To the extent that Nguyen does not explicitly disclose cloud, this is taught in analogous art, Zang (e.g., Fig. 1 and associated text, e.g., [0022], Code editor 122 may be implemented as part of a cloud or web-based integrated development environment (IDE) that includes additional components, such as a compiler, a debugger and a graphical user interface builder.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Nguyen with the invention of Zang because it would allow developers to conveniently work on their projects from any internet-connected computer, rather than being limited to computers with all of the IDE tools installed locally.  

	With respect to claim 18, Nguyen also discloses inferring a value for a transform parameter of the first temporal edit pattern from the edit sequence (e.g., Figs. 1-4 and associated text, e.g., p. 73, Each pattern is stored as a Groum along with a textual template code fragment. A parameter P r(P) is stored to represent the popularity of pattern P. For the patterns mined from codebase, GraPacc uses their occurrence frequencies in the codebase for P r(P).).

	With respect to claim 19, Nguyen also discloses getting a confidence score for the first temporal edit pattern which represents confidence that the first temporal edit pattern will be actuated (e.g., Figs. 1-7 and associated text, e.g., p. 73, Another crucial task is to search and rank a list of relevant patterns for the code under editing (i.e. a query). The core step is to compute the relevance degrees of the candidate patterns to that query based on the features and context-sensitive factors/weights computed from the query.); choosing a recommendation presentation mechanism based on at least the confidence score (e.g., Figs. 1-7 and associated text, e.g., p. 76, For each given query, GraPacc was invoked and it returned a ranked list of patterns [choosing a recommendation presentation mechanism based on at least the confidence score].); and utilizing the recommendation presentation mechanism to display a recommendation for actuation of the first temporal edit pattern (e.g., Figs. 1-7 and associated text, e.g., p. 74, If the user chooses a pattern P in the recommended list, GraPacc will complete the code in the query Q according to pattern P.).

	With respect to claim 20, Nguyen also discloses placing additional temporal edit patterns in the automatable edit sequences library, such that the automatable edit sequences library includes temporal edit patterns which collectively represent at least three of the following: a snippet insertion; an item completion; a quick action; a variable condition; [a refactoring;] or a renaming (e.g., Figs. 1-4 and associated text, e.g., p. 69, This paper introduces GraPacc, a graph-based, pattern-oriented, context-sensitive code completion method and tool that performs code completion based on a collected database of API usage patterns. Each pattern is represented as a graph-based model [5] that is able to capture the usages of multiple variables in different types, method calls in multiple libraries, control structures, and their data/control dependencies; p. 73, The patterns can be automatically imported from the mining results of the pattern mining tool, GrouMiner [5]; p. 75, We then used our pattern mining tool, GrouMiner [5], to collect API patterns of Java Utility from a set of 4 Java projects, which were used as the tool’s knowledge (Table I); p. 71, GraPacc... takes as an input a database of usage patterns.... An API usage pattern is a set of API elements (i.e. classes/variables/method calls) and control structures (i.e. condition/repetition) with specific control and data dependencies; p. 75, v is in a conditional expression or the body of an if node; p. 75, to avoid accidental duplicate names in P with those in Q as the code is filled in at the next step, for all nodes that are not matched and not renamed, if they have the same names with any nodes in Q, they are renamed with new indexes being added..).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Zang, and further in view of Rathbone et al. 20090313597 (hereinafter Rathbone).

	With respect to claim 17, Nguyen also discloses displaying a recommendation of the first temporal edit pattern in a tool while staying in a current editing workflow, the recommendation including action [buttons] which indicate actions available in response to the recommendation (e.g., Figs. 1-4 and associated text, e.g., p. 69, The features are then used to search and rank the patterns that are best matched with the current code. When a pattern is chosen by a user, GraPacc will fill in the code based on that pattern with proper replacements of program elements in the current context of the program; p. 74, If the user chooses a pattern P in the recommended list, GraPacc will complete the code in the query Q according to pattern P; p. 75, This section presents our experimental studies to evaluate GraPacc’s accuracy in code completion. GraPacc is realized as an Eclipse plug-in.).
	Although Nguyen discloses a code completion plugin for the Eclipse IDE that presents recommendations to a developer, it does not explicitly state that it uses buttons. However, this is taught in analogous art, Rathbone (e.g., e.g., Fig. 3 and associated text, e.g., [0037], Unlike traditional completion list displays, the tabular completion list feature may display a button, a hotkey or a context menu. Selecting the button, hotkey or context menu option may allow the user to persist the tabular completion list display 106 so that the display does not disappear under any of the conditions mentioned above.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Rathbone because a “completion list has a context that may be useful to the user that is lost as soon as the user auto-completes a statement,” as suggested by Rathbone (see [0014]).  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, Bird et al. 20170161177 teaches techniques to identify functional operators for replacing code fragments in a code base.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. SOUGH/SPE, AU 2192/2194

	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Remarks at p. 20.
        2 See Remarks at p. 20.
        3 Id.
        4 Id.
        5 Examiner notes that this limitation is an inherent feature of GrouMiner, which is explicitly used in Nguyen; for details, please see T. T. Nguyen, H. A. Nguyen, N. H. Pham, J. M. Al-Kofahi, and T. N. Nguyen, “Graph-based Mining of Multiple Object Usage Patterns,” in ESEC/FSE ’09. ACM Press, 2009.at p. 385, Our algorithm extracts groum from a portion of code of interest in the following steps: 1) Parse it into an AST, 2) Extract the action and control nodes with their partial usage orders from the AST into a temporary groum [summarized edit information at a hierarchical level], and 3) Identify data dependencies and total usage orders between the nodes to build the final groum for the usage of all objects in the code portion. Step 1 is provided by the AST API from Eclipse.
        6 Id.
        7 Id.
        8 Examiner notes that this limitation is an inherent feature of GrouMiner, which is explicitly used in Nguyen; for details, please see T. T. Nguyen, H. A. Nguyen, N. H. Pham, J. M. Al-Kofahi, and T. N. Nguyen, “Graph-based Mining of Multiple Object Usage Patterns,” in ESEC/FSE ’09. ACM Press, 2009.at p. 385, Our algorithm extracts groum from a portion of code of interest in the following steps: 1) Parse it into an AST, 2) Extract the action and control nodes with their partial usage orders from the AST into a temporary groum[summarized edit information at a hierarchical level], and 3) Identify data dependencies and total usage orders between the nodes to build the final groum for the usage of all objects in the code portion. Step 1 is provided by the AST API from Eclipse.
        9 Id.